 



Exhibit 10.11.1
AMENDMENT TO PIER 1 IMPORTS, INC. STOCK PURCHASE PLAN
     WHEREAS, the Pier 1 Imports, Inc. Stock Purchase Plan (the “Plan”) was
established in 1980 and was most recently amended and restated on June 25, 2004;
and
     WHEREAS, on January 24, 2008, the Board of Directors of the Company, upon
recommendation of the Administrative Committee, approved a resolution (i) to
suspend Participant compensation deductions, Company matching contributions and
enrollment of new Participants under the Plan and (ii) to suspend purchases of
shares of Common Stock under the Plan, each to occur after the last event in
which Participant compensation deductions plus Company matching contributions
could be used to purchase shares of Common Stock within the authorized aggregate
amount for issuance under the Plan of 1,500,000 shares of Common Stock;
     NOW THEREFORE:
     A. Commencing as of March 29, 2008 (the “Suspension Date”), Participant
compensation deductions, Company matching contributions, enrollment of new
Participants and purchases of shares of Common Stock under the Plan (excluding
the purchase of shares made in early April from the Participant and Company
contributions made prior to the Suspension Date) are suspended.
     B. The suspension period (the “Suspension Period”) commences on the
Suspension Date and will end as soon as administratively practicable after a
restated and amended Plan is approved by the Company’s shareholders at their
annual meeting on June 20, 2008. Should the amended and restated Plan not be
approved at that meeting, then the Suspension Period will continue. During the
Suspension Period, all aspects of the Plan other than the suspensions effected
pursuant to item A above will continue in full force and effect.
     C. All terms used in this Amendment, unless specifically defined herein,
have the same meanings attributed to them in the Plan. As amended hereby, the
Plan is specifically ratified and reaffirmed.
          Signed effective as of March 29, 2008.

            Pier 1 Imports, Inc.,
a Delaware corporation
      By:           Gregory S. Humenesky         Executive Vice President
March ___, 2008     

